Citation Nr: 0603742	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  00-19 710A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to special monthly compensation (SMC) on account 
of the need for aid and attendance, or by reason of being 
housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran had active military service from March 1970 to 
June 1972.

This matter originally came before the Board of Veterans' 
Appeals (Board) from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to the benefit 
sought.

In a March 2004 decision, the Board, in pertinent part, 
remanded the veteran's claim for entitlement to SMC.  
Subsequently, a rating action in May 2005 continued the prior 
denial of that claim.

In a June 2005 decision, the Board granted service connection 
for aggravation of the veteran's heart disease, and remanded 
the issue of entitlement to SMC for additional development.  
Subsequently, an October 2005 rating action again denied the 
claim for entitlement to SMC.  That issue is again before the 
Board.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.

2.  Service connection is in effect for post-traumatic stress 
disorder, rated as 70 percent disabling; intervertebral disc 
syndrome, rated as 60 percent disabling; residuals of gunshot 
wound, left foot, rated as 40 percent disabling; chloracne, 
rated as 30 percent disabling; diabetes mellitus, rated as 20 
percent disabling; and ischemic heart disease, rated as 10 
percent disabling.

3.  The veteran does not have a 100 percent service- 
connected disability that is separate and distinct from other 
service-connected disabilities independently ratable at 60 
percent, and he has not been shown to be permanently 
housebound due to his service-connected disabilities.  

4.  The veteran's service- connected disabilities have not 
been shown to be so disabling as to render him unable to care 
for his daily personal needs or protect himself from the 
hazards and dangers of daily living without care or 
assistance on a regular basis.


CONCLUSION OF LAW

The criteria for the assignment of SMC benefits based on the 
need for regular aid and attendance of another person or by 
reason of being housebound have not been met.  38 U.S.C.A. §§ 
1114(l) and (s), 5107, 7104 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.350(b) and (i), 3.352(a) (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Court has addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Considering the decisions of the Court in Pelegrini 
and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below. 

In an April 2004 letter, the RO informed the appellant of the 
provisions of the VCAA.  More specifically, this letter 
notified the appellant that VA would make reasonable efforts 
to help him obtain necessary evidence with regard to his 
appeal but that he had to provide enough information so that 
VA could request the relevant records.  VA also discussed the 
attempts already made to obtain relevant evidence with regard 
to this appeal.  Further, VA notified the appellant of his 
opportunity to submit additional evidence to support his 
appeal, as he was told to provide any additional pertinent 
evidence or information he had pertaining to his claim.  The 
letter specifically notified the veteran of the evidence 
necessary to substantiate a claim for SMC.  

In addition, the RO issued a detailed statement of the case 
(SOC) in April 2001, as well as supplemental statements of 
the case (SSOCs) in May 2005 and October 2005, in which the 
appellant and his representative were advised of all the 
pertinent laws and regulations regarding his claim for SMC.  
The Board therefore believes that appropriate notice has been 
given in this case.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, while 
VCAA notice was not provided prior to the February 2001 
rating decision on appeal, complying notice was subsequently 
provided, and the case was readjudicated and the most recent 
SSOC was issued after the complying letter was provided.  The 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), regarding VA's 
duty to notify.  The claimant been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the claimant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  It appears that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

VA outpatient and private medical records have been obtained, 
and there is no contention that additional relevant records 
have not been obtained.  The veteran was provided with aid 
and attendance examinations in March 2003 and September 2005.  
The veteran has not indicated that he has any additional 
evidence to submit.  Therefore, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

SMC at the aid and attendance rate is payable when the 
veteran, due to service-connected disability, has suffered 
the anatomical loss or loss of use of both feet or one hand 
and one foot, or is blind in both eyes, or is permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as:  inability of the claimant to 
dress or undress himself or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without aid; inability 
of the claimant to feed himself through loss of coordination 
of upper extremities or through extreme weakness; inability 
to attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from the hazards or dangers inherent 
in his daily environment.  "Bedridden" will be a proper basis 
for the determination, and is defined as that condition 
which, through its essential character, actually requires 
that the claimant remain in bed.  It is not required that all 
of the disabling conditions enumerated above be found to 
exist before a favorable rating may be made.  The particular 
personal functions that the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a).

It is not required that all of the of enumerated factors in 
the provisions of 38 C.F.R. § 3.352(a) be found to exist to 
establish eligibility for aid and attendance; such 
eligibility required at least one of the enumerated factors 
be present.  Turco v. Brown, 9 Vet. App. 222 (1996).  The 
particular personal function that the veteran was unable to 
perform should be considered in connection with his condition 
as a whole, and it was only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.  Id.

SMC is also payable where the veteran has a single service-
connected disability rated as 100 percent, without resort to 
individual unemployability, and, in addition:  (1) has a 
service-connected disability or disabilities independently 
ratable at 60 percent, separate and distinct from the 100 
percent service-connected disability, and involving different 
anatomical segments or bodily systems, or (2) is permanently 
housebound by reason of service-connected disability or 
disabilities.  This requirement is met when the veteran is 
substantially confined as a result of his service-connected 
disabilities to his dwelling and the immediate premises or, 
if institutionalized, to the ward or clinical areas, and it 
is reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his lifetime.  
38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

In this case, the veteran claims entitlement to SMC based on 
the need for regular aid and attendance.  He has asserted 
that he requires the help of his wife or brother in order to 
bathe and dress himself, and to use the bathroom.  He has 
also alleged that he is bedridden.

The veteran is service-connected for several disabilities:  
post-traumatic stress disorder, rated as 70 percent 
disabling; intervertebral disc syndrome, rated as 60 percent 
disabling; residuals of gunshot wound, left foot, rated as 40 
percent disabling; chloracne, rated as 30 percent disabling; 
diabetes mellitus, rated as 20 percent disabling; and 
ischemic heart disease, rated as 10 percent disabling.

By virtue of his service-connected disability ratings, the 
veteran has obvious significant impairment due to service-
connected disabilities.  However, the record does not show 
that during the appeal period he has had the requisite 
service-connected ratings in order to obtain SMC under 38 
U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i).  That is, he has 
not had a single service-connected disability rating of 100 
percent with additional service-connected disabilities 
independently ratable at 60 percent or more.  

Thus, any award of SMC at the housebound rate would have to 
be based on a determination that the veteran is permanently 
housebound due to his service-connected disabilities.  As 
noted under the law, this requirement is met when the veteran 
is substantially confined, as a result of his service-
connected disabilities, to his dwelling and the immediate 
premises and it is reasonably certain that the disabilities 
and resultant confinement will continue throughout his 
lifetime.  The VA medical records, to include outpatient 
treatment reports and compensation examination reports, and 
private medical treatment records in the file do not show 
that at any time the veteran has been confined to his home 
with the reasonable certainty that such confinement was 
permanent.  

Thus, the remaining issue presented in this case is whether, 
under 38 U.S.C.A. § 1114(l) and 38 C.F.R. § 3.350(b), the 
veteran requires the regular aid and attendance of another 
person or has been rendered housebound due to his service-
connected disabilities.  As noted earlier, he has numerous 
service-connected disabilities that contribute to 
considerable impairment.  However, in the Board's judgment 
during the pendency of this claim the objective medical 
evidence does not demonstrate that these disabilities either 
have rendered him permanently bedridden or have rendered him 
unable to independently perform activities of daily living.  

The veteran submitted a form completed in July 2002 by a 
private physician, A.S., M.D., on which Dr. S. indicated by 
checking off answers on the form that the veteran was 
bedridden 20 hours per day, and could not dress, bathe, go to 
the bathroom, or walk out of the home unassisted, due to 
service connected disabilities of post-traumatic stress 
disorder, diabetes mellitus, backache, degenerative joint 
disease, and left leg injury.  Dr. S. did not provide any 
explanation or rationale in support of the findings he noted 
on the form.

Aside from the July 2002 form, the recent medical records do 
not demonstrate that the veteran currently requires the 
regular aid and attendance of another person or is 
permanently bedridden.  This is evident in various references 
to his functional abilities, which are contained in VA 
outpatient treatment records and examination reports, as 
follows.  

A VA aid and attendance examination conducted in March 2003 
indicated that the veteran was not permanently bedridden.  
The veteran indicated that he used a motorized wheelchair to 
move from one part of his house to another.  The veteran 
reported that he took baths several times per day, although 
he had problems getting in and out of the tub.  He also 
reported that while in his wheelchair he was able to use the 
bathroom, dress, button his shirts, shave, and brush his 
teeth by himself.  The examiner concluded that, based on the 
veteran's history, physical examination, and records, his 
abilities for self-care were inconsistent with the need for 
aid and attendance.

In a July 2003 outpatient record, the veteran was noted to be 
ambulating as usual with a cane.  A February 2004 mental 
health clinic nursing note indicated that the veteran had 
gone out and gotten drunk the night before in response to a 
disagreement with his wife; a phone call from his step-
daughter indicated that the veteran had driven his car to a 
bar.  In a March 2004 counseling note, the veteran's wife 
indicated that the veteran did not like to go out, but that 
he did occasionally go to McDonald's to have coffee with 
friends.  

A September 2005 VA post-traumatic stress disorder 
examination noted that the veteran retains the capacity to 
leave his home when required although this action occurs 
infrequently per the veteran's report.  The examiner stated 
that it was "less likely as not that the veteran would be 
considered as being homebound by his post-traumatic stress 
disorder."

A VA aid and attendance examination was conducted in 
September 2005.  The examiner reviewed the veteran's 
extensive medical records in conjunction with the 
examination.  The examiner noted that the veteran was not 
permanently bedridden and that his vision was corrected to 
20/30 bilaterally.  The examiner noted that the veteran was 
in a wheelchair, used a brace on his left leg, and reported 
that he was unable to put weight on his left lower extremity.  
The veteran reported that he required assistance getting in 
and out of the tub, but was able to feed himself.  He stated 
that he required help dressing and getting on and off the 
toilet, but was able to clean himself without assistance 
after using the toilet.  After completing a physical 
examination of the veteran, the examiner stated:

This veteran, while he does have 
difficulty ambulating, does appear to have 
enough use of his upper extremities, as 
well as normal dexterity of his fingers to 
perform the activities of daily living, 
unable to get a true picture of how much 
weight-bearing he is able to do, because 
of his refusal or his stating he is unable 
to do any weight-bearing on that left leg, 
however even using one leg, if taught how 
to transfer properly, he would be able to 
be more independent.  While this veteran 
does have multiple medical problems, I do 
not see where his current service 
connected medical conditions would require 
him the need for aid and attendance, the 
way it is listed in the requirements on 
the worksheet.

The foregoing evidence as a whole does not show that the 
veteran's service-connected disabilities have been so 
disabling as to render him unable to care for his daily 
personal needs or to protect himself from the hazards and 
dangers of daily living without care or assistance on a 
regular basis.  The preponderance of the evidence indicates 
that the veteran is able to dress and undress himself, to 
keep himself ordinarily clean and presentable, to attend to 
the needs of nature, and to feed himself.  Further, there is 
not shown a frequent need of adjustment of any special 
prosthetic or orthopedic appliances that, by reason of the 
particular disability, cannot be done without aid.  
Additionally, there is no recent medical evidence - VA or 
private - showing that the veteran's service-connected 
conditions actually require him to remain in bed.  

The Board has noted the July 2002 form completed by Dr. S.  
However, in the Board's opinion, the disability picture 
provided by Dr. S., which as noted above, is unsupported by 
any documentation or rationale, is not consistent with the 
overwhelming body of evidence provided in the more recent 
outpatient and VA examination reports which as a whole does 
not demonstrate the need for regular assistance on the basis 
of inability to perform personal care functions due to 
service-connected disabilities.  In conclusion, the Board 
finds that the veteran has not met the criteria for the award 
of SMC benefits based on a need for regular aid and 
attendance of another person, nor has he met the criteria for 
the award of SMC benefits by reason of being housebound.


ORDER

The appeal is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


